                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION



RAQUEL YSASI-HUERTA,

              Plaintiff,

v.
                                          CASE NO: 16-CV-11498

SECRETARY OF THE DEPARTMENT
OF TRANSPORTATION,

              Defendant.
                                   /


                   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                             AND RECOMMENDATION

       This matter was referred to United States Magistrate R. Steven Whalen pursuant to 28

U.S.C. §636(b)(1)(B) and Local Rule 72.1. In his report filed on February 26, 2019, the

magistrate judge recommended that this court grant Defendant’s [ Dkt #21] Motion for

Summary Judgment. No objections have been filed pursuant to 28 U.S.C.§ 636(b)(1)(C),

thus further appeal rights are waived.1

       The court ADOPTS the Report and Recommendation for purposes of this Order.

       Accordingly, IT IS ORDERED that, for the reasons set forth in the Magistrate Judge’s

“Report and Recommendation”, Defendant’s Motion for Summary Judgment [Dkt# 21] is

GRANTED.

                                           S/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE


       1
       The failure to object to the magistrate judge’s report releases the court from its duty to
independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
Dated: March 19, 2019



I hereby certify that a copy of the foregoing document was mailed to counsel of record and/or
pro se parties on this date, March 19, 2019, by electronic and/or ordinary mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522

                                        .




                                              2
